Citation Nr: 1745361	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides or as secondary to service connected diabetes mellitus, posttraumatic stress disorder (PTSD), or peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims-file was subsequently transferred to the St. Paul, Minnesota, RO.

The Veteran testified at a Board videoconference hearing before the undersigned in May 2015.  A transcript of the hearing is of record.

This matter was previously before the Board in July 2015, when the Board reopened the claim of entitlement to service connection for sleep apnea (on the basis of finding new and material evidence on the matter), and remanded the service connection claim to the RO for additional development.  The sought development has been completed: (1) the remand directed that the agency of original jurisdiction (AOJ) ask the Veteran to submit statements from two identified doctors, and this was done in a letter to the Veteran sent in August 2015; and (2) the remand directed that the AOJ afford the Veteran a VA examination to address the sleep apnea issue, and this was done in January 2016.  The Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2016, the Board sought a Veterans Health Administration (VHA) advisory medical opinion in the matter; such opinion was received in February 2017.

The Board notes that its July 2015 remand further directed that the AOJ issue an appropriate statement of the case addressing an additional issue of entitlement to an effective date earlier than April 15, 2011, for the award of service connection and a 30 percent rating for PTSD with secondary depression and anxiety disorder.  The Board instructed that "[t]his issue should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued."  The AOJ issued the needed statement of the case (SOC) in January 2016; the Veteran did not submit a timely substantive appeal after the SOC was issued and, accordingly, the effective date issue is not in appellate status before the Board at this time.

The Board observes that the claims-file includes a January 2016 VA Form 21-0958 submitted by the Veteran to initiate an appeal on the issue of entitlement to service connection for a heart disability.  The Board is aware of the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), but the Board finds that it is not appropriate to take jurisdiction over this issue to remand it for issuance of an SOC at this time.  VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the AOJ has acknowledged and is processing the January 2016 notice of disagreement at this time, preparing to issue an SOC.  A remand of this issue to instruct the RO to process the notice of disagreement, when such processing has already begun, would serve no useful purpose.  In this situation, formal strict adherence to the holding in Manlincon is not reasonably necessary as the purpose of that holding has already been satisfied in this case (as the RO has begun action to prepare an SOC).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


FINDING OF FACT

The Veteran's sleep apnea was initially diagnosed more than three decades after his military service, is not shown to be related to his military service (including exposure to tactical herbicide agents), and is not shown to be caused or aggravated by his service-connected diabetes mellitus, PTSD, or peripheral neuropathy.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to herbicide exposure or service-connected disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 3.310, 3.313 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

The Veteran is presumed to have been exposed to tactical herbicide agents during his service in the Republic of Vietnam (and has previously been awarded service connection for type II diabetes mellitus on the basis of such exposure).

If a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975), has one of a list of diseases associated with exposure to certain herbicide agents [to include Agent Orange], then that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.  Sleep apnea is not listed among the diseases presumed to be associated with exposure to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter scenario, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his obstructive sleep apnea was caused or aggravated by his service, to include exposure to herbicides during service in Vietnam.  The Veteran also contends that his obstructive sleep apnea was caused or aggravated by his service-connected diabetes mellitus, peripheral neuropathy, and/or posttraumatic stress disorder.

It is not in dispute that the Veteran has a current diagnosis of sleep apnea.  The evidence of record indicates that the Veteran was first diagnosed with sleep apnea in 2005, a fact confirmed by the Veteran's own testimony during his May 2015 Board hearing.

It has also been established that the Veteran served in Vietnam and was exposed to herbicides.  Sleep apnea is not listed in 38 C.F.R. § 3.309(e) as a disease related to herbicide exposure; consequently the presumptive provisions of 38 U.S.C.A. § 1116 do not apply in this matter.  The Board accordingly shall proceed to consider whether the evidence in this case presents any other basis for an award of service connection for sleep apnea.

The Veteran does not contend that his sleep apnea first manifested during service or at any time proximate to his separation from service, and the evidence of record does not otherwise suggest onset of sleep apnea during or proximate to his time of service.  The Veteran's service treatment records contain no suggestion of diagnosis, symptom complaints, or clinical findings suggestive of sleep apnea during service.  No post-service medical records otherwise contain documentation of diagnosis, symptom complaints, or clinical findings proximately following service.  The Veteran does not contend otherwise.

In January 2016, the Board obtained a VA medical opinion on the matter (directed by the Board in the July 2015 remand).  The January 2016 VA medical opinion presents a competent medical expert's conclusion, informed by review of the claims-file, that the Veteran's sleep apnea "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The stated rationale for the opinion cites the fact that "[r]eview of the STR [service treatment records] shows no evidence of the diagnosis of treatment for sleep apnea or diagnostic polysomnography," that "[t]he veteran was diagnosed with sleep apnea more than 35 years after separation," and that "definite risk factors for OSA include obsesity, craniofacial abnormalities, and upper airway soft tissue abnormalities."  The examiner identified obesity as the best documented risk factor of sleep apnea.

A June 2017 VHA expert opinion explains: "There are no published cohort studies or retrospective studies that herbicides used in Vietnam cause or aggravate obstructive sleep apnea.  It is therefore not likely that the Appellant's OSA was caused or aggravated by his herbicide exposure during his service in Vietnam."

The Board finds that the January 2016 and June 2017 medical opinions present probative competent evidence on the questions concerning whether the Veteran's sleep apnea is directly causally linked to his period of military service.  (The Board notes that the January 2016 VA medical opinion's sections addressing other questions have been deemed inadequate due to failure to discuss information pertinent to those other questions, but no such inadequacy exists with regard to the opinion concerning the questions of direct in-service incurrence of sleep apnea.)  Together, the two opinions explain both that the Veteran's sleep apnea is not medically attributable to in-service herbicide exposure (as stated in the June 2017 VHA opinion), and is not otherwise medically attributable to his military service (as stated in the January 2016 VA medical opinion).

These opinions weigh against finding that the Veteran's sleep apnea is linked to any onset or incurrence during his military service.  (The Board observes that there is no suggestion that the Veteran had sleep apnea pre-existing service, thus there is no question of in-service aggravation in this case.)  These conclusions were based upon factors featuring the known pertinent medical principles, the details of the Veteran's history and diagnosis, and the identification of recognized risk factors for sleep apnea.  Accordingly, the opinions are highly probative.  There is no other medical opinion or other competent medical evidence presenting a contrary conclusion, and the Board finds that the uncontradicted medical opinions are persuasive.

Accordingly, the Board finds that the preponderance of the evidence is against an award of entitlement to service connection for sleep apnea on the direct basis of in-service incurrence or onset.

The Veteran further contends that if his sleep apnea is not a direct result of in-service onset or incurrence, he is alternatively entitled to secondary service connection for sleep apnea as a consequence of his service-connected diabetes mellitus, PTSD, and/or peripheral neuropathy.  In support of his theories of secondary service connection, the Veteran submitted articles in October 2014 and in May 2015 suggesting that patients with diabetes mellitus and patients with PTSD might be more likely to suffer from sleep apnea.  The Veteran has also submitted a June 2014 report from the Veteran's private neurologist, Dr. Scott, asserting that "the cause of sleep apnea is multifactorial, but his risk factors include peripheral neuropathy, DM II, and age."  No clearer determination of causation nor any further discussion of an analytical rationale was included in this June 2014 report.

During the May 2015 Board hearing before the undersigned, the Veteran referred to a statement from his primary care provider, Dr. Ford, that reportedly related sleep apnea to his service-connected disabilities.  Although documentation of medical treatment by Dr. Ford is included in the claims-file, no such statement is of record.

In accordance with the directives of the Board's July 2015 remand, the AOJ sent a letter to the Veteran in August 2015 notifying him of the need for further documentation/explanation of the medical opinions of Dr. Scott and Dr. Ford in this case.  The sought documentation/explanation has not been provided.

In January 2016, the Board obtained a VA medical opinion on the matter (directed by the Board in the July 2015 remand).  The VA examiner concluded that the Veteran's sleep apnea was not caused or aggravated by his service, his diabetes mellitus, his peripheral neuropathy, or his PTSD.  The examiner explained that the definite risk factors for obstructive sleep apnea included obesity, craniofacial abnormalities, and upper airway soft tissues abnormalities.  Obesity was identified as the best documented risk factor of sleep apnea.  The Board notes that the January 2016 VA medical opinion's sections addressing these questions do not support the Veteran's claim, but the Board has found that these sections of the January 2016 VA medical opinion are inadequate for the purposes of appellate review due to their failure to discuss the June 2014 private medical report and the medical literature cited by the Veteran.

In October 2016, the Board determined that the evidence was inadequate to determine whether the Veteran's diabetes mellitus, peripheral neuropathy, or PTSD caused or aggravated (beyond the normal progress of the disease) the Veteran's sleep apnea.  The Board requested a VHA medical expert opinion, noting that the January 2016 VA examiner had not addressed the articles submitted by the Veteran or the June 2014 physician statement.

The resulting June 2017 VHA medical opinion was prepared by a VA physician who is a "Board Certified ABIM Sleep Medicine" specialist.  The VHA expert reviewed the pertinent evidence of record and concluded that it is "not likely (less than 50 percent probability) that OSA is causally related to peripheral neuropathy, PTSD or diabetes.  These are also less likely to be aggravants for the Appellant's obstructive sleep apnea."

The VHA medical opinion discusses the medical articles from internet websites submitted by the Veteran in this case, with the VHA expert noting that "[t]hese websites do not cite any research or any background for the basis of their final statement."  The VHA expert explains that the articles "also do not claim that diabetes causes [sleep apnea]," quoting the 2015 article in pertinent part as follows: "Although studies suggest the link between diabetes type 2 and sleep apnea, the question remains whether diabetes is a cause and/or consequence of sleep disordered breathing."  The VHA expert also quotes the article's remark that "[p]art of the reason for the co-occurrence of DM and OSA is that they share a common risk factor: obesity, or being overweight."

The June 2017 VHA medical opinion further discusses that "[i]n October, 2014, the Appellant submitted references to articles suggesting a link between diabetes [and] OSA.  Most of his references link OSA to worsening glucose or diabetes control."  The VHA expert reviewed the materials and discussed that "[o]ne reference (Thorax 2006; 61(11): 945) hypothesizes that diabetes increases the risk for OSA.  This reference postulates that there may be an aspect of central obesity in type 2 diabetes that contributes to the OSA."  The VHA expert noted that "[a]nother hypothesis is that OSA is a close correlate of the same central obesity distribution that also predisposes to insulin resistance.  Diabetic autonomic neuropathy may also cause increased OSA, and this has been noted in other studies."  The VHA expert explains that "[t]his study shows that, whatever the mechanism, OSA is extremely common in men with type 2 diabetes."  However, the VHA expert further notes that "[t]hey present this as an interesting finding without demonstrating causality by stating, 'OSA may therefore be a particular problem in men with type 2 diabetes.  The reasons for this are not clear.'"

The June 2017 VHA medical opinion goes on to discuss that the Veteran also cited "a reference to a cross sectional longitudinal study of sleep apnea (AJRCCM2005 (Vol172)12) which concluded, 'Diabetes is more prevalent in sleep disordered breathing and this relationship is independent of other risk factors.  However, it is not clear that [sleep disordered breathing] is causal in the development of diabetes.'"  The VHA expert explains that "[t]his 2005 study also concluded in the discussion that not enough subjects were in this cohort with diabetes at baseline to have adequate power to examine whether diabetics are more likely to develop sleep disordered breathing or have worsening of their AHI."  Additionally, "[i]f diabetes predisposes to the development of [sleep disordered breathing], this could explain why we see a statistically significant cross-sectional relationship ...."  In summary, the June 2017 VHA medical opinion finds that the available information merely raises the possibility that diabetes may predispose patients to sleep apnea, but does not establish any probability that diabetes should be medically recognized as a cause of sleep apnea.  Service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.

The June 2017 VHA expert additionally discusses the evidence from the Veteran's private neurologist, acknowledging the private physician's June 2014 statement: "The cause of his sleep apnea is multifactorial, but his risk factors include peripheral neuropathy, DM II, and age."  The VHA expert considers this and responds that "[d]iabetes and age are likely the biggest risk factors for his sleep apnea however there is no causal relationship that has been well established."  The VHA expert remarks that "[t]here is evidence given for an aggravation of his sleep disordered breathing by his diabetes," but finds that "current evidence does not strongly support" the contention.  Again, the June 2017 VHA expert opinion finds that the suggestions of possible etiological links between diabetes and sleep apnea have not yet been demonstrated to the degree necessary to establish medical recognition of such a relationship.

The June 2017 VHA expert also addresses the other theories of secondary service connection in this case.  Regarding the claim for service-connection for sleep apnea secondary to PTSD, the VHA expert explains: "There is no credible research that post-traumatic stress disorder causes or aggravates sleep disordered breathing.  No articles regarding post-traumatic stress disorder as an aggrieving [aggravating] factor in sleep disordered breathing were presented by the Appellant."  Regarding the claim for service-connection for sleep apnea secondary to peripheral neuropathy, the VHA expert explains: "Peripheral neuropathy in and of itself is not a known cause of OSA or a known aggravant.  Peripheral neuropathy, like diabetes, is found in higher incidence in patients with OSA, without any causal relationship."

The VHA expert's final conclusion is stated as follows: "It is therefore not likely (less than 50 percent probability) that OSA is causally related to peripheral neuropathy, PTSD or diabetes.  These are also less likely to be aggravants for the Appellant's obstructive sleep apnea."

The Board finds the discussed analysis and the conclusions of the June 2017 VHA medical opinion to be highly probative evidence in this case.  The VHA medical opinion has been presented by a medical doctor with pertinent specialized expertise competent to provide such an opinion, informed by review of the pertinent evidence of record (including the evidence submitted by the Veteran in support of the claim) in addition to the pertinent medical literature on these matters (including the articles cited by the Veteran in support of the claim).  The Board finds that the VHA expert opinion explains a rationale for each conclusion drawn with a discussion of medical principles and pertinent aspects of the evidentiary record.

The medical literature referenced by the Veteran in support of his claim does not specifically address the Veteran's case with attention to the particular details of the Veteran's pertinent medical history.  The question of how the general medical information presented in the medical literature may be applied to determinations of the etiology of the Veteran's sleep apnea is a medical question, and the Board must rely upon competent medical evidence on such matters.  The competent and probative June 2017 VHA medical opinion directly discusses the pertinent medical literature and explains that the described information, in the context of this case, does not indicate a 50 percent or greater probability that the Veteran's sleep apnea has been caused or aggravated by service-connected diabetes, PTSD, or peripheral neuropathy.  Again, service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.  The Board finds that the June 2017 VHA medical opinion persuasively explains the significance of the contents of the medical literature.  No comparably competent and probative medical opinion of record contradicts the June 2017 VHA medical opinion in this regard.

The Board has carefully considered the June 2014 report from the Veteran's private physician asserting that "the cause of sleep apnea is multifactorial, but his risk factors include peripheral neuropathy, DM II, and age."  The June 2014 private medical opinion does not clearly assert an analytical conclusion with rationale identifying the Veteran's service or service-connected disabilities as causing or aggravating his case of sleep apnea.  To the extent that the Veteran argues that the June 2014 report's identification of diabetes and peripheral neuropathy as "risk factors" suggests that they have in fact caused or aggravated his sleep apnea, the Board does not agree that the identification of "risk factors" amounts to an assertion of medical causation or aggravation.  Even if the Board were to read the June 2014 report as suggesting that service-connected diabetes and/or peripheral neuropathy may have caused or aggravated the Veteran's sleep apnea, the June 2014 report does not identify a probability, as opposed to mere possibility.  (Once again, service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.)  Nor does the June 2014 report present a discussion of rationale to persuasively explain such a conclusion in contrast to the June 2017 VHA expert opinion that thoroughly discusses the evidence and medical literature on these matters to explain that it is medically unlikely that the Veteran's sleep apnea has been caused or aggravated by the service-connected diagnoses.

The Board finds that the June 2017 VHA medical opinion presents the most probative competent evidence on the questions of whether the Veteran's sleep apnea is causally linked to his service-connected diabetes, PTSD, or peripheral neuropathy.  The Board notes that the January 2016 VA medical opinion's sections addressing these questions also did not support the Veteran's claim, but the Board has found those sections of the January 2016 VA medical opinion inadequate due to their failure to discuss the June 2014 private medical report and the medical literature cited by the Veteran.  By contrast, the June 2017 VHA opinion's conclusions were based upon factors featuring the known pertinent medical principles, the details of the Veteran's history and diagnosis, and the identification of likely etiologies.  Accordingly, the opinion is highly probative and persuasive on these matters.  The June 2017 VHA opinion weighs against finding that the Veteran's sleep apnea was caused or aggravated by the service-connected diabetes, PTSD, or peripheral neuropathy.  As the June 2017 VHA expert opinion weighs significantly against the Veteran's claim and carries greater probative weight than the sum of any contrary evidence, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea in this case.

The Veteran's lay assertions that his sleep apnea is otherwise related to service or to his service-connected disabilities are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matters of a nexus between sleep apnea and a psychiatric disorder, a diabetes pathology, peripheral neuropathy, and/or remote in-service events and chemical exposures are medical questions beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has considered and discussed the probative evidence in this case pertinent to the Veteran's contentions; the Veteran has not otherwise submitted or identified any competent medical evidence indicating that his current sleep apnea diagnosis may be etiologically linked to his military service or to his service-connected disabilities.

The Board is bound to apply the laws and regulations as they apply to the case, and the Board must rely upon the competent medical evidence to resolve questions of a medical nature.  In this case, the Veteran's sleep apnea is not shown by medical evidence to have had its onset during service or for many years following service.  Because the competent medical evidence indicates that the Veteran's sleep apnea is not medically considered to be etiologically linked to service (including in-service exposure to tactical herbicides) nor to his service-connected disabilities (by causation or aggravation), the Board is unable to find that the criteria for an award of service connection are met in this case.  The Board wishes that an outcome more favorable to the Veteran could have been reached.

In summary, the record shows that sleep apnea became manifest more than three decades after the Veteran's service and is not shown by the competent medical evidence of record to be related to his service or to his service-connected disabilities.  The probative evidence, featuring the only competent medical opinion evidence clearly addressing the medical questions in this case with a complete discussion of rationale, indicates that the Veteran's current sleep apnea did not have onset and was not otherwise caused or aggravated during his military service or by his service-connected disabilities.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  Hence, the benefit of the doubt doctrine does not provide a basis for a grant in this case, and the claim must be denied.


ORDER

Service connection for sleep apnea is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


